Citation Nr: 1539326	
Decision Date: 09/15/15    Archive Date: 09/24/15

DOCKET NO.  08-12 133	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, Nevada


THE ISSUES

1.  Entitlement to service connection for a right knee disorder.

2.  Entitlement to service connection for a left knee disorder.

3.  Entitlement to service connection for sleep apnea.


REPRESENTATION

Appellant represented by:	Nevada Office of Veterans' Services


ATTORNEY FOR THE BOARD

U. Ifon, Associate Counsel



INTRODUCTION

The Veteran served on active duty from June 1957 to October 1967 and from May 1982 to August 1984.  He also served in the reserve.

This appeal to the Board of Veterans' Appeals (Board) is from April 2007 and February 2015 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Reno, Nevada.

Based on the medical evidence of record, the Board has recharacterized the issues of entitlement to service connection for right and left knee osteoarthritis more broadly to include entitlement to service connection for a right and left knee disorder, pursuant to Clemons v. Shinseki, 23 Vet. App. 1 (2009).

In August 2014 the Veteran withdrew his hearing request.  Thus, that request has been withdrawn.  38 C.F.R. § 20.704(d) (2015).

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The issue of entitlement to service connection for sleep apnea is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


REMAND

In an April 2015 notice of disagreement, the Veteran appealed the denial of entitlement to service connection for sleep apnea.  It does not appear the RO has issued a Statement of the Case relating to this matter.  As such, to protect the Veteran's procedural due process rights, a remand is warranted so that he can be issued a Statement of the Case and be afforded the opportunity to perfect an appeal on this issue.  Manlincon v. West, 12 Vet. App. 238 (1999).  

With respect to the claims of entitlement to service connection for bilateral knee disorders the service treatment records show that the appellant injured both legs in a November 1964 car accident.  Further, the appellant served as a Marine Corps infantry officer for at least ten years, to include service in Vietnam, and was required to participate and lead numerous physically demanding duties.  As the result of these duties Dr. T.D., wrote in a November 2006 statement, that the Veteran "[was] now paying for" enduring "years of very vigorous physical activity."  Additionally, in a January 2007 statement, Dr. L.T.N. opined that the conditions of the appellant's service "may have" contributed to the Veteran's knee disabilities "but it would be extremely difficult to quantitate any specific amount of the arthritic changes present now to any specific single activity."  Dr. L.T.N. further stated that "there certainly is some possibility that all those activities over those numbers of years of [the Veteran's] time spent with the Marine Corps probably did to some extent contribute to the aging process and wear and tear status of both his knees."

While the service treatment records are devoid of any direct diagnosis of a knee disorder in either joint, and while the appellant consistently denied any history of knee problems at periodic inservice examinations for many years following the 1964 accident the foregoing evidence triggers VA's duty to assist the Veteran by providing him with a comprehensive VA examination.   38 C.F.R. § 3.159 (2015).

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Obtain all outstanding, pertinent records of treatment for any knee disorder time since September 2014.  All records received should be associated with the Veteran's electronic claims file.  If the AOJ cannot locate any identified Federal records that the appellant identifies it must specifically document the attempts that were made to locate them, and explain in writing why further attempts to locate or obtain any government records would be futile.  The AOJ must then: (a) notify the claimant of the specific records that it is unable to obtain; (b) explain the efforts VA has made to obtain that evidence; and (c) describe any further action it will take with respect to the claim.  The claimant must then be given an opportunity to respond.
 
2.  Thereafter the AOJ must schedule the Veteran for a VA examination to be conducted by an orthopedist.  The orthopedist is to be provided access to the claims folder, a copy of this remand, and any records located in Virtual VA or VBMS.  The orthopedist must specify in the report that the claims file and any records in Virtual VA and VBMS have been reviewed.  The orthopedist must then address the following questions:

* What are the Veteran's current diagnoses pertaining to any knee disorder?  If any symptoms are present which cannot be assigned to a particular diagnosis, please explain.

* Is it at least as likely as not (i.e., is there a 50 percent or greater probability) that any diagnosed knee disorder had its onset during or is otherwise related to the Veteran's active duty service?  In addressing this question the November 2006 and January 2007 opinions cited above must be addressed.

* If you diagnose the appellant with arthritis, when was that disorder first manifested by radiological evidence of arthritis plus evidence of painful motion?

* When providing a rationale for any opinion, the orthopedist must specifically consider and address the appellant's entire medical history.  The orthopedist is advised that the Veteran is competent to report symptoms, treatment, and injuries, and that his reports must be taken into account, along with the other evidence of record, in formulating the requested opinion.  The orthopedist is further advised that while the absence of corroborating service clinical records may NOT be the determinative factor, the terms competence and credibility are not synonymous.

* A complete rationale for all opinions expressed must be provided.  If the orthopedist cannot provide an opinion regarding any of the questions posed above, she/he must affirm that all procurable and assembled data was fully considered and a detailed rationale must be provided for why an opinion cannot be rendered. 

* The Veteran is to be notified that it is his responsibility to report for the examination and to cooperate in the development of the claim. The consequences for failure to report for a VA examination without good cause may include denial of the claim. 38 C.F.R. §§ 3.158  , 3.655 (2014).
 
3.  The AOJ must ensure that any medical examination report or opinion report completely complies with this remand and the questions presented.  The AOJ must ensure that the orthopedist documented their consideration of all records contained in Virtual VA or VBMS.  If any report is insufficient, it must be returned to the orthopedist for necessary corrective action, as appropriate.
 
4.  Upon completion of the above requested development and any additional development deemed appropriate, the AOJ must readjudicate the issues of entitlement to service connection for right and left knee disorders.  All applicable laws, regulations, and theories of entitlement should be considered.  If any benefit sought on appeal remains denied, the appellant and his representative should be provided with a supplemental statement of the case. An appropriate period of time should be allowed for response.

5.  Issue a statement of the case addressing the claim of entitlement to service connection for sleep apnea.  The Veteran and his representative are advised that the Board will not exercise appellate jurisdiction over this claim in the absence of a timely perfected appeal.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board of Veterans' Appeals  or by the United States Court  of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C.A. §§ 5109B , 7112 (West 2014).

______________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).






Department of Veterans Affairs


